DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-30 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is an examiner’s statement of reasons for allowance: Prior art of Gershen (WO97/21210) discloses using a menu-driven graphical interface, a user interactively selects a plurality of the fixed musical sequences and combines the sequences in accordance with user selections, wherein a user selects a desired musical style for audio tracks (abstract; pg. 8 ln. 32 – pg. 9 ln. 9).  Herberger discloses inserting audio clips, wherein track content may be defined as clips related to a particular instrument playing in a particular key at a particular tempo (abstract; par. [0019], [0060]).  However, nothing in the prior art showed or suggested a system for generating an audio output file comprising: one or more processors configured to: receive audio parameters that comprise a harmonic map and at least one of a tempo, a genre, or a mood; automatically select a unique subset of audio blocks from a group of audio blocks based on the audio parameters and at least one unique identifier associated with a selected audio block, wherein each audio block comprises a portion of audio content from a respective audio track, and wherein each audio track comprises prerecorded audio content; and generate the audio output file based on the subset of audio blocks as required by independent claim 1 and corresponding limitations of independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667